DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 10/12/2021, in which: claim 33 is amended, claims 34-46 are previously presented, claims 1-32 are cancelled and claims 47-52 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barber (US 5564369).

Regarding claim 33, Barber discloses a portable concrete reef substrate tile, wherein the concrete reef substrate tile (10, 88) feeds developing embryonic oysters attached to the concrete 

Regarding claim 34, Barber discloses wherein the ridges and grooves (16, 18, 20) of the opposite face (12) represent from about 1% to about 50% of the tile’s thickness (wherein concave elements 18 have a thickness between 1% and 50%).

Regarding claim 35, Barber discloses wherein the concrete reef substrate tile (10, 88) has a weight between 2 and 100 lbs. (Column 3 lines 25-28, wherein the structure is a minimum of 25 lbs.).

Regarding claim 36, Barber discloses wherein the concrete reef substrate tile (10, 88) has a weight between 8 and 20 lbs., or between 5 and 25 lbs., or between 5 and 30 lbs., or between 10 and 30 lbs., or between 5 and 40 lbs., or between 10 and 40 lbs., or between 5 and 50 lbs., or between 10 and 50 lbs., or between 6 and 28 lbs., or between 7 and 34 lbs., or between 4 and 16 lbs., or between 3 and 13 lbs., or between 3 and 30 lbs., or between 4 and 28 lbs., or between 7 and 41 lbs., or between 11 and 53 lbs., or between 4 and 35 lbs., or between 15 and 75 lbs., or between 12 and 28 lbs., or between 8 and 58 lbs. (Column 3 lines 25-28, wherein the structure is a minimum of 25 lbs.).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 5564369).

Regarding claims 38-39, Barber discloses the invention substantially as set forth above, but does not expressly disclose wherein the portable concrete reef substrate tile comprises a tracking device embedded or affixed to the tile, and wherein the tracking device uses radio frequency, electromagnetism and/or global positioning satellite technology and wherein the tracking device comprises a microcircuit, a signal propagator and a power supply.
Examiner takes official notice that it is old and well known to use tracking devices that use radio frequency, electromagnetism and/or global positioning satellite technology. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have configured the reef structure of Barber with a tracking device that uses radio 

Regarding claim 40, Barber discloses wherein the face (14) that comprises three- dimensional extrusions (Figs. 1-2) has a surface area 2x, 5x, 10x, 20x, 50x, 100x, 200x, 300x, 400x, 500x, 600x, 700x, 800x, 900x, 1,000x, 1,500x, 2,000x, 5,000x, or 10,000x greater than the surface area of the opposite face (12, depending on the selected size of the reef structure the three dimensional face could be structured to be 2x larger).

Claim 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 5564369) in view of Hilton (US 9403287).

Regarding claim 41, Barber discloses the invention substantially as set forth above, but does not expressly disclose the tile comprising about 10% (w/w) to about 80% (w/w) calcium carbonate.
However, Hilton discloses an artificial reef structure with a concrete base material comprising at least 80% calcium carbonate (Column 5, lines 34-39).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Barber, by adding calcium carbonate to the concrete material, as taught by Hilton, for the purpose of providing a naturally-occurring compound found in the marine environment that marine wildlife can bore into or attach themselves to.


However, it would have been an obvious matter of design choice to provide one or more calcium-containing compounds, wherein the calcium-containing compounds are one or more of calcium citrate, calcium chloride, calcium gluconate, calcium hydroxide, calcium oxalate, calcium sulfate and calcium phosphate, to enhance the attachment and growth of aquatic organisms to the reef structure as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.

Regarding claims 43-44, Barber discloses the invention substantially as set forth above, but does not expressly disclose wherein the portable concrete reef substrate tile comprises one part cement to up to 10 parts calcium carbonate, or wherein the portable concrete reef substrate tile comprises one part cement to 8 parts calcium carbonate, or one part cement to 6 parts calcium carbonate, or one part cement to 5 parts calcium carbonate, or one part cement to 4 parts calcium carbonate.
However, Hilton discloses an artificial reef structure with a concrete base material comprising at least 80% calcium carbonate (Column 5, lines 34-39).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Barber, by adding calcium carbonate to the concrete material, as 

Regarding claim 45, Barber discloses a set comprising a plurality of portable concrete reef substrate tiles of claim 44, wherein each portable concrete reef substrate tile (10, 88) has a different pattern of extrusions or projections (wherein during the forming process balloons are used to form the holes within the structure, the placement of the balloons are random allowing for the structure to be different every time the mold is used).

Regarding claim 46, Barber discloses wherein each portable concrete reef substrate tile (10, 88) is shaped as elongated (88, Fig. 18) or rounded disc and comprises a hole (16, 90), wherein each disc comprises two surfaces that oppose one another and a third surface extending between the two opposed surfaces, and wherein the third surface extends substantially annularly around the two opposing surfaces.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the base, the projections, and the projections being 1 to 10 times the thickness of the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
In response to applicants argument that the office has failed to demonstrate that “it is old and well known to use tracking devices that use radio frequency, electromagnetism and/or global positioning satellite technology”, examiner respectfully disagrees and refers applicant to the U.S. Animal Telemetry Network which was established in 2011 to track (using the same tracking devices as stated above) to track the movement of aquatic life throughout the world.  It would not .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642      

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644